Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 1/20/2022.  Accordingly, claims 1- 12, 14-15 and 18-20 are pending.  
REOPENING OF PROSECUTION AFTER APPEAL BRIEF
In view of the appeal brief filed on 1/20/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/ANGELA Y ORTIZ/               Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         
Response to Arguments
Applicant’s arguments with respect to claims 1- 12, 14-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 12, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2008/0150685 A1) in view of Biondo et al. (US 2014/0375462 A1).
As per claim 1, Desai discloses: a system comprising: a processor configured to:
detect a vehicle key (see Desai at least fig. 3 and ¶ 13-14 "physical connection or wireless connection of vehicle key [10]");
receive a request to export vehicle system and state settings from a vehicle to a key memory (see Desai at least fig. 3 and ¶ 13-16 "connection of key and vehicle utilized to perform bi-directional data transfer between vehicle and key, storing user data associated with the vehicle");
responsive to the request, access a plurality of predefined settings, designated as key-storable settings, from a vehicle controller area network (CAN) bus (see Desai at least fig. 3 and ¶ 13-17, 20, 23 & 27 "bi-communications provided over bus [26] and providing access to selectively adjusting a plurality of vehicle settings--i.e., user data received from the key"); and
transmit the predefined settings to the key, including instructions to store the settings to the key memory (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 "bi-communications between vehicle and Key, transferring user data from computer to key and adjust vehicle settings to match data stored on key").
Desai discloses the invention as detailed above. Desai further discloses:
actively exchanging data between the vehicle key and the vehicle; and
"a person of ordinary skill in the art having the benefit of this disclosure would understand how to program the ECM 24 to communicate the appropriate commands for adjusting the vehicle settings in response to reading the user data from the vehicle key 10"; and
Vehicle data from the vehicle may be transferred to the vehicle key10, "any type of information associated with the vehicle 12 may be transferred to and stored on the memory device 20 of the vehicle key10"; and 
Finally that vehicle key is multi-car configurable, this way the user is required to carry only one key between multiple vehicles (see ¶25-28). 
However, Desai does not explicitly disclose displaying/presenting a key identification on a vehicle display; and/or the one or more settings in a user selectable manner on a vehicle display.
Nevertheless, Biondo--who is in the same field of endeavor discloses displaying/presenting a key identification on a vehicle display; and/or the one or more settings in a user selectable manner on a vehicle display (See Biondo at least fig. 1-3 and ¶ 18- 20 "identification module 110, vehicle display with user interface/touch screen, and personalized key fob with selectable programmable settings").
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Biondo's user selectable display interface with those of Desai's vehicle key for bi-directional communication in order to form a more improved user experience (i.e., by allowing the user to select which settings and/or vehicle to associate with a key). 
Motivation for combining Desai with Biondo not only comes from knowledge well known in the art but also from Desai (see at least ¶ 13-28). 
Both Desai and Biondo disclose claim 2: wherein the processor is configured to detect the key used to unlock the vehicle (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings along with locking and unlocking a vehicle” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 3: wherein the processor is configured to detect the key connected directly to the vehicle (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “direct connection and/or wireless connection between key and vehicle” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 4: wherein the predefined settings include settings changed from predefined default settings (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “vehicle to adjust to user settings input into key” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 5: wherein the processor is configured to detect a plurality of keys, and selectably display the plurality of keys, including key identification for each (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “detecting vehicle key” and See Biondo at least fig. 1-3 and ¶ 18- 20 “personalized keys per driver” ).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 6: wherein the request to export vehicle system and state settings to the key includes selection of a selectably displayed one of the plurality of keys (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings along with locking and unlocking a vehicle” and See Biondo at least fig. 1-3 and ¶ 18- 20 “interactive touchscreen display for user selection of various vehicle settings and parameters”).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 7: wherein the processor is configured to receive a request to export a user-specified vehicle system or state setting (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings along with locking and unlocking a vehicle” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 8: wherein the processor is configured to receive the user- specification based on a selectably displayed list of exportable settings (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings along with locking and unlocking a vehicle” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 9: wherein the processor is configured to display a current setting value of the user-specified vehicle system or state, prior to export, via a vehicle human machine interface (HMI); and transmit the displayed value as the predefined value, responsive to confirmation following the display of the value (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 10:  a method comprising:
detecting a key used to start or unlock a vehicle (see Desai at least fig. 3 and ¶ 13-14 "physical connection or wireless connection of vehicle key [10]");
determining that the key includes a memory having a saved set of vehicle system and state settings (see Desai at least fig. 1-4 and ¶ 13-17 " Key with memory [20], transferring user data from computer to key and adjust vehicle settings to match data stored on key");
responsive to vehicle startup and the determining, loading the saved set of vehicle system and state settings from the key, such that vehicle systems and states corresponding to the saved set of vehicle system and state settings are set according to the saved set (see Desai at least fig. 3-4 and ¶ 13-18, 20 & 23 "bi-communications between vehicle and Key, transferring user data from computer to key and adjust vehicle settings to match data stored on key");
detecting one or more secondary sets of saved vehicle and system state settings(see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 "bi-communications between vehicle and Key, transferring user data from computer to key and adjust vehicle settings to match data stored on key"); and
responsive to user selection of one of the presented secondary sets, loading a selected secondary set in place of the loaded saved set (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 "bi-communications between vehicle and Key, transferring user data from computer to key and adjust vehicle settings to match data stored on key").
Desai discloses the invention as detailed above. Desai further discloses:
actively exchanging data between the vehicle key and the vehicle; and
"a person of ordinary skill in the art having the benefit of this disclosure would understand how to program the ECM 24 to communicate the appropriate commands for adjusting the vehicle settings in response to reading the user data from the vehicle key 10"; and
Vehicle data from the vehicle may be transferred to the vehicle key10, "any type of information associated with the vehicle 12 may be transferred to and stored on the memory device 20 of the vehicle key10"; and 
Finally that vehicle key is multi-car configurable, this way the user is required to carry only one key between multiple vehicles (see ¶25-28). 
However, Desai does not explicitly disclose displaying/presenting a key identification on a vehicle display; and/or the one or more settings in a user selectable manner on a vehicle display.
Nevertheless, Biondo--who is in the same field of endeavor discloses displaying/presenting a key identification on a vehicle display; and/or the one or more settings in a user selectable manner on a vehicle display (See Biondo at least fig. 1-3 and ¶ 18- 20 "identification module 110, vehicle display with user interface/touch screen, and personalized key fob with selectable programmable settings").
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine Biondo's user selectable display interface with those of Desai's vehicle key for bi-directional communication in order to form a more improved user experience (i.e., by allowing the user to select which settings and/or vehicle to associate with a key). 
Motivation for combining Desai with Biondo not only comes from knowledge well known in the art but also from Desai (see at least ¶ 13-28).
Both Desai and Biondo disclose claim 11: wherein the detecting includes detecting the key physically used to unlock or start the vehicle (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters along with locking and unlocking” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 12: wherein the detecting includes detecting the key used to digitally authenticate a start or unlock request made at the vehicle (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “using one programmed key for multiple vehicles” and See Biondo at least fig. 1-3 and ¶ 18- 20 “personalized key”).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 14: wherein the one or more secondary sets are saved on the memory of the detected key (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters saved on key” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 15: wherein the one or more secondary sets are saved on a memory of an additionally detected key (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters and key memory” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 18: further comprising displaying a performance graph comparing an aspect of vehicle performance of a currently loaded set compared to a default or alternatively selectable set, based on detected selectable alternative sets (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters” and See Biondo at least fig. 1-3 and ¶ 18- 20 “interactive display”).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 19:  A method comprising: detecting, at a vehicle, a user-initiated change to a vehicle state or setting, different from a state or setting loaded from a detected vehicle key upon vehicle startup; responsive to the detecting, presenting a user with an in-vehicle option to save the user-initiated change to overwrite the loaded state or setting in a key memory of the detected key; and responsive to confirmation and the detecting, overwriting a previously saved vehicle state or setting with the user-changed vehicle state or setting by transferring the information from the vehicle to the key (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Both Desai and Biondo disclose claim 20: further comprising presenting a performance graph detailing an aspect of vehicle performance changing as a result of the user-initiated change, comparing the aspect based on the loaded state or setting compared to the user-changed state or setting (see Desai at least fig. 3-4 and ¶ 13-18, 20, 23 & 27 “various user settings and parameters” and See Biondo at least fig. 1-3 and ¶ 18- 20).  
Motivation for combining Desai with Biondo, in the instant claim, is the same as that in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591. The examiner can normally be reached 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MACEEH . ANWARI
Primary Examiner
Art Unit 3663


/MACEEH ANWARI/              Primary Examiner, Art Unit 3663